         Case 1:20-cv-02317-JSR Document 6 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DIAZ et al,

             Plaintiffs,                     20-cv-2317 (JSR)
             -against-

 MONSANTO COMPANY,                           ORDER

             Defendant.


JED S. RAKOFF, U.S.D.J.

    On March 16, 2020, the plaintiffs filed the complaint in

this action and shortly thereafter requested a summons which was

duly issued on March 18, 2020. Nevertheless, it appears that

plaintiffs have not served defendant Monsanto Company, even

though such service could presumably be effected through the

appropriate official in either Delaware or Missouri

notwithstanding the COVID-19 crisis. In any event, the Court

notified plaintiffs’ counsel that, with or without his

adversary, he should telephone the Court on April 17, 2020 at

11:00 am for an initial conference. Plaintiffs’ counsel failed

to do so. Accordingly, it appears that plaintiffs’ counsel has

abandoned the case. The Court therefore hereby dismisses the

case without prejudice.

    SO ORDERED.

Dated:      New York, NY                       ________________________



                                      1
Case 1:20-cv-02317-JSR Document 6 Filed 04/17/20 Page 2 of 2



   April 17, 2020                JED S. RAKOFF, U.S.D.J.




                             2
